          Case 2:20-cv-02092-APG-VCF Document 13 Filed 01/04/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 ZAKARI PERRY,                                         Case No.: 2:20-cv-2092-APG-VCF

 4          Plaintiff                                  Order Deeming Order to Show Cause
                                                                   Satisfied
 5 v.

 6 EXPERIAN INFORMATION SOLUTIONS,
    INC. and CONN APPLIANCES, INC.,
 7
            Defendants
 8
           In light of plaintiff Zakari Perry’s response to the order to show cause (ECF No. 12),
 9
           I ORDER that the order to show cause (ECF No. 10) is satisfied and I will not dismiss
10
   this case at this time. The claims against defendant Conn Appliances, Inc. remain stayed per my
11
   prior order.
12
           DATED this 4th day of January, 2021.
13

14
                                                      ANDREW P. GORDON
15
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
